Case 1:18-bk-10464                   Doc 29        Filed 04/27/21 Entered 04/27/21 11:37:02                                    Desc Main
                                                   Document     Page 1 of 1


B 2100A (Form 2100A) (12/15)



                          UNITED STATES BANKRUPTCY COURT
                                                      District of Rhode Island

In re      Joseph R. Nardolillo, Jr.                                                     Case No.          18-10464-DF

                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


   U.S. Bank National Association, not in its
 individual capacity but solely as trustee for the
 RMAC Trust, Series 2018 G-CTT, as serviced                                                   Wells Fargo Bank, N.A.
   by Rushmore Loan Management Services                                                        Name of Transferor

                    Name of Transferee

Name and Address where notices to transferee
should be sent:                                                              Court Claim # (if known): 3-1
     Rushmore Loan Management Services LLC                                   Amount of Claim: $106,817.92
     1775 Wittingon Place, Suite 400                                         Date Claim Filed: May 2, 2018
     Dallas, TX 75234
                                                                             Phone: 800-274-7025
Phone:     888-616-5400                                                      Last Four Digits of Acct #: 8192
Last Four Digits of Acct #:                  9178

Name and Address where transferee payments
should be sent (if different from above):
     Rushmore Loan Management Services LLC
     P.O. Box 514707
     Los Angeles, CA 90051-4707

Phone:     888-616-5400
Last Four Digits of Acct #:               9178


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:        /s/ Michael Swain                                                 Date:        April 27, 2021
           Transferee/Transferee’s Agent

        Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
